Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 8, “line” has been changed to --signal--.
In claim 9, line 12, “line” has been changed to --signal--.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a functional unit computing a sigmoid function by 3storing a variable X in an input register,  4generating a value ex on an output of a first circuit;  5generating a value (tanh(X/2) +1)/2 on an output of a second circuit; 6generating a signal on an output of a comparator based on a comparison between 7X and a constant;  8selecting between the outputs of the first circuit and the second circuit, in 9response to the output of the comparator, and providing a result representing a value 10sigmoid(X) as recited in the claims.


The prior art made of record and not relied upon disclosing generation of a sigmoid function is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/CHUONG D NGO/Primary Examiner, Art Unit 2182